Matter of Leonard M. v Onondaga County Dept. of Children & Family Servs. (2019 NY Slip Op 08313)





Matter of Leonard M. v Onondaga County Dept. of Children & Family Servs.


2019 NY Slip Op 08313


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1043 CAF 18-01342

[*1]IN THE MATTER OF LEONARD M. AND DEBORAH M., PETITIONERS-RESPONDENTS,
vONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, TIMETHEUS M., RESPONDENTS-RESPONDENTS, AND BIESHA D., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (JOSEPH MARZOCCHI OF COUNSEL), FOR RESPONDENT-RESPONDENT ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES.
COURTNEY S. RADICK, OSWEGO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered June 5, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioners sole legal and physical custody of the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed except insofar as respondent Biesha D. challenges the denial of her attorney's request for an adjournment, and the order is affirmed without costs.
Same memorandum as in Matter of Ramere D. (Biesha D.) (— AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court